DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 10/18/2021 has been
entered. Claims 1 and 8 have been amended. Claims 12 and 13 has been canceled. No New Claim has been added. Claims 1-11 are still pending in this application, with claims 1 and 8 being independent.

Response to Arguments
1.	Applicant's arguments filed on 10/18/2021 on page 5
of applicant's remark regarding Claim 1, the applicant
argues that Brock does not a logical super-cell nor a cell-identity of a logical super-cell based on a cell-identity of a small cell attached to it.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Brock’s enterprise gateway represents itself as a aggregation device (i.e. 
The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SUDESH M PATIDAR/Examiner, Art Unit 2415  

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415